DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7 - 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishimoto (Pub. No.: US 2014/0354813 A1).
Regarding claim 1, Ishimoto discloses a working machine (1, FIG. 1), in which an upperstructure (3, FIG. 1) including a front working device is mounted to be capable of 
 	wherein the surrounding monitoring device has an information controller that:
 	sets a working region by use of terrain data and a work states received from sensors detecting the work states of the front working device of the working machine (¶¶ 54-55 and FIG. 3);
 	calculates a proximity for each of the obstacles around the working machine by use of the working regions set and relative positions of each of obstacles and the working machine, the obstacles being detected by an obstacle sensor that detects obstacles around the working machine (“Distance from the work machine to a movable or stationary obstacle can be found with reference to the display showing the virtual view image.” ¶ 5 and M, FIG. 3); and
 	outputs a control instruction in accordance with the proximity (30, FIG. 4).

Regarding claim 2, Ishimoto discloses the working machine,
wherein the information controller sets, as the working region, interiors of reachable regions when the upperstructure swings under a condition where the front working device maintains the work state, and
in a case where the obstacle exists in one of the working regions, the information controller calculates the proximity in accordance with the relative positions (Radius Zones z1 and z2, FIG. 5).

Regarding claim 7, Ishimoto discloses the working machine wherein the proximity has a plurality of levels,
the information controllers sets, to a highest level, the proximity of the obstacle located in the working region and in a predefined first range, and
the first range is a region which the front working device in the working region reaches within a predetermined time period (Radius zone z1, z2; FIG. 5).

Regarding claim 8, Ishimoto discloses the working machine, further comprising at least one of a monitor and a buzzer as an output device, wherein the control instruction is an instruction to produce warning output from the output device (attention zone z2 and danger zone z1 ¶ 64).

Regarding claim 9, Ishimoto discloses the working machine, further comprising a controller that controls swinging of the upperstructure, wherein the control instruction is a swing inhibiting instruction to the controller (avoid crash of tip of arm ¶ 63).

Allowable Subject Matter
Claims 3 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagato et al. (Pub. No.: US 2019/0078294 A1), Okumura et al. (Pub. No.: US 2017/0030054 A1) and Kowatari et al. (Pub. No.: US 2016/0006947 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663